internal_revenue_service number release date index number --------------------------- ---------------------------------------------- --------------------------------------------------- ------------------ ----------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc ita b07 plr-129969-08 date date request for private letter regarding proper treatment of nuclear decommissioning liability in sale of electric cooperative’s nuclear generating facility ownership_interest and proper allocation between member and nonmember of electric cooperative’s sec_1245 depreciation_recapture legend ---------------------------------------------------- taxpayer ------------------------------------------------------ state a b c d e f g h i j k l dollar_figurem n dollar_figureo dollar_figurep q r dollar_figures t -------------------- ------- ------- ---------------------------------------------------------------------- ------- -------- --------------------------------- -------- ------- --- ---------------------------------------------------- ------ ------- -------------------- ------- ------------------ ----------------- ---------------------------------------- -------------------------------------- ---------------- ------- plr-129969-08 ---------------- ------- ------- --------------------------- ------------------------------- --------------------------- --------------------------------------------------------------------------------------- dollar_figureu v w x y z aa ----------------------------------------------------------------------------------------------------------- bb dollar_figurecc dd ee ff ------------------ ----------------- --------------------------- ------- -------- dear ----------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer requesting a letter_ruling on the proper treatment of taxpayer’s nuclear decommissioning liability in the computation of taxable_income resulting from a sale of its undivided ownership_interest in a nuclear generating facility and the proper allocation of depreciation_recapture under sec_1245 of the internal_revenue_code between members and nonmembers of taxpayer facts taxpayer represents that the facts are as follows taxpayer a member-owned k electric cooperative was formed in a and first granted income_tax exemption under sec_501 of the code shortly thereafter taxpayer remained tax exempt until b when taxpayer failed to satisfy the percent member sales income test requirement of sec_501 in b and all subsequent years taxpayer failed to satisfy the income test because of nonmember revenue received from c taxpayer uses the accrual_method of accounting and files its federal_income_tax returns on a calendar_year basis in d taxpayer entered into an agreement with c for the purchase of an e percent undivided ownership_interest in unit and unit of the f a nuclear power plant and a g percent ownership_interest in other supporting facilities the f and the other supporting facilities all collectively referred hereinafter as the station are located in state beginning in b for unit of the station and in h for unit of the station there was a power sales agreement with c to purchase taxpayer’s station output on a i percent declining basis each year for i years plr-129969-08 the lead owner and operator of the station c commissioned periodic studies to be performed to determine the future costs to decommission the station c submitted the results of the studies to the j to fulfill the j’s requirement that licensees provide financial assurance for the decommissioning of a nuclear power plant and obtained the j’s approval based on the results of the studies c has also obtained from the internal_revenue_service irs with respect to the decommissioning of its interest in the station a schedule of ruling amounts for a nuclear decommissioning fund qualifying under sec_468a for each unit of the station as an owner of a nuclear power plant taxpayer is also required by j to recover from current ratepayers and maintain an external trust fund to provide for the decommissioning of the station to include the dismantlement clean up and final disposal of the station’s components taxpayer’s nuclear decommissioning fund does not qualify under sec_468a taxpayer fulfills its obligation under its j license to decommission the station and makes contributions to its nonqualified nuclear decommissioning fund based on its proportionate share of the station’s total decommissioning costs as determined by c’s decommissioning studies of the station on which c received a schedule of ruling amounts from the irs under sec_468a taxpayer’s nonqualified nuclear decommissioning fund has been treated as a grantor_trust under sec_677 based on a l updated study commissioned by c taxpayer’s station’s decommissioning cost was estimated to be dollar_figurem assuming decommissioning in n with a present_value of approximately dollar_figureo taxpayer’s nuclear decommissioning fund is presently valued at dollar_figurep financial history of taxpayer’s station taxpayer’s interest in the station was financed by the q and guaranteed by the r in amount of dollar_figures r as first lien holder had the right to take possession of the property in the event of any future default in t taxpayer refinanced dollar_figureu of its q obligation with other lenders in v taxpayer reached an agreement with the r for the restructuring of its then-outstanding debt into three separate notes after experiencing continuing losses in the years subsequent to the debt restructuring taxpayer reached an agreement with the r in w in which the sale of taxpayer’s interest in the station would occur on or before x or y would take possession of taxpayer’s assets a request for proposal was issued by the r in w on z taxpayer entered into an asset purchase agreement with c and aa collectively referred hereinafter as the buyers for the sale of taxpayer’s interest in the station under the agreement taxpayer is obligated to transfer to buyers the station plus the assets in its nonqualified nuclear decommissioning fund with a fair_market_value as of bb of dollar_figurecc in exchange buyers will pay the purchase_price and plr-129969-08 assume taxpayer’s nuclear decommissioning liability at a present_value of dollar_figureo this sales transaction will occur by dd taxpayer will be a nonexempt k electric cooperative for ee the year of the sales transaction all gross_receipts from the sale of taxpayer’s interest in the station will be derived from nonmembers all of taxpayer’s net_income from this sales transaction will be ordinary_income pursuant to the provisions of sec_1245 taxpayer has made nonmember electric power sales on a kilowatt kw basis and allocated depreciation expense between members and nonmembers based on their percentage usage of the station through their purchase of electricity measured on kilowatt hours kwh basis at taxpayer’s conference of right taxpayer’s representatives submitted and discussed information relating to the historic usage of the station’s depreciable_property by the members and nonmembers based on their respective usage percentages of the electricity generated by the station based on taxpayer’s representations and the submission during taxpayer’s period of ownership of station member usage of the station has been ff percent on weighted basis of the total kwh of electricity generated by the station for members and nonmembers use rulings requested taxpayer requests that the internal_revenue_service issue the following rulings as a result of buyers’ express assumption of taxpayer’s nuclear decommissioning liability the amount of such liability will be included in the amount_realized by taxpayer and is incurred in the year_of_sale and is capitalized to the cost of the property produced electricity under sec_263a during the year_of_sale and is deductible through cost_of_goods_sold in the year_of_sale and for purposes of sec_1245 income_recognition taxpayer will allocate the amount of income between member and nonmember activity based on its historic use of depreciable_property law and analysis ruling_request sec_1_446-1 of the income_tax regulations provides that under an accrual_method of accounting a liability is incurred and generally taken into account for federal_income_tax purposes in the year in which all the events have occurred that establish the fact of the liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability plr-129969-08 sec_461 provides that the all_events_test is not treated as having been met any earlier than the taxable_year in which economic_performance has occurred with respect to a liability see also sec_1 a sec_461 provides that in the case of a liability that requires the taxpayer to provide services economic_performance occurs as the taxpayer provides the services sec_1_461-4 provides that economic_performance occurs with respect to such service liabilities as the taxpayer incurs costs in connection with the satisfaction of the liability sec_1_461-4 provides an exception to the general economic_performance rule for services where the taxpayer sells a trade_or_business where the purchaser expressly assumes a liability arising out of the taxpayer’s trade_or_business that the taxpayer but for the economic_performance requirement would have been entitled to incur as of the date of the sale economic_performance with respect to that liability occurs as the amount of the liability is properly included in the amount_realized on the sale by the taxpayer the first prong of the all_events_test requires that the fact of the liability be established at the time of the deduction this prong of the all_events_test is satisfied in the instant case here taxpayer clearly has the obligation to decommission the station the fact of the obligation arose at the time taxpayer obtained its ownership_interest in the station and became subject_to the decommissioning requirements associated with the station’s license see c f_r section dollar_figure and sec_72 requiring the operator of a nuclear power plant to decommission it moreover congress recognized the existence of the decommissioning liability when in it enacted sec_461 and sec_468a noting that generally under federal and state laws utilities that operate nuclear power plants are obligated to decommission the plants at the end of their useful lives h_r conf_rep no see also s prt no vol 98th cong 2d sess the second prong of the all_events_test requires the amount of the liability to be reasonably determinable see sec_1_461-1 this prong is also satisfied in the instant case the amount of taxpayer’s decommissioning liability has been determined by experts in the nuclear decommissioning industry their calculations have been reviewed and accepted by the j which is charged with ensuring that sufficient funds are available to decommission the nuclear power plants in addition there is also support in the internal_revenue_code for finding that the amount of the decommissioning liability is reasonably determinable at the time of sale sec_468a generally permits a current deduction for a ruling_amount based on estimated future decommissioning expenses to the extent the decommissioning costs are sufficiently determinable to entitle a utility to a deduction under sec_468a it is reasonable to conclude that the costs must also be sufficiently determinable to satisfy the second prong of the all_events_test plr-129969-08 given that the two prongs of the all_events_test are satisfied in the instant case economic_performance with respect to the decommissioning liability occurs as of the date of the sale to the extent the liability is included in taxpayer’s amount_realized sec_1001 provides that a seller’s amount_realized from the sale of property is the sum of any money received plus the fair_market_value of the property other than money received sec_1_1001-2 provides that a seller’s amount_realized from the sale of property includes the amount of liabilities from which the seller is discharged as a result of the sale this amount may include debt and non-debt liabilities see 84_tc_1319 assumption of lessee’s repair liability was part of amount_realized on sale of leasehold the decommissioning liabilities from which taxpayer will be relieved are fixed and determinable as an owner and operator of nuclear plants taxpayer is required_by_law to provide for eventual decommissioning see c f_r sections dollar_figure and accordingly the amount of taxpayer’s nuclear decommissioning liability that is assumed by c and aa will be included in taxpayer’s amount_realized and taken into account in computing taxable_income in the year of the sale of the station as a result the amount of taxpayer’s nuclear decommissioning liability is incurred in the year of the sale of the station sec_263a provides that the direct costs and indirect_costs properly allocable to property that is inventory in the hands of the taxpayer shall be included in inventory costs sec_1_263a-1 provides that taxpayers subject_to sec_263a must capitalize all direct costs and certain indirect_costs properly allocable to real_property and tangible_personal_property produced_by_the_taxpayer sec_1_263a-1 provides that taxpayers producing real_property and tangible_personal_property producers must capitalize all the direct costs of producing the property and the property’s properly allocable share of indirect_costs regardless of whether the property is sold or used in the taxpayer’s trade_or_business sec_1_263a-1 provides that under sec_263a taxpayers must capitalize their direct costs and a properly allocable share of their indirect_costs to property produced or property acquired or acquired for resale in order to determine these capitalizable costs taxpayers must allocate or apportion costs to various activities including production or resale activities after sec_263a costs are allocated to the appropriate production or resale activities these costs are generally allocated to the items of property produced or property acquired for resale during the taxable_year plr-129969-08 sec_1 263a -1 c provides that costs that are capitalized under sec_263a are recovered through depreciation amortization cost_of_goods_sold or by an adjustment to basis at the time the property is used sold placed_in_service or otherwise_disposed_of by the taxpayer sec_1_263a-1 provides in part that taxpayers subject_to sec_263a must capitalize all indirect_costs properly allocable to property produced and that indirect_costs are properly allocable to property produced when the costs directly benefit or are incurred by reason of the performance of production activities in the instant case the nuclear decommissioning liability incurred by taxpayer in the year of the sale of the station is clearly related to the production of electricity by taxpayer at the station accordingly taxpayer’s nuclear decommissioning liability incurred in the year of the sale of the station will be capitalized to the cost of the electricity produced by taxpayer during such year under sec_263a and sec_1_263a-1 and will be recoverable by taxpayer through cost_of_goods_sold under sec_1_263a-1 in the year of the sale of the station ruling_request in the event a k electric cooperative such as taxpayer loses its tax-exempt status sec_501 no longer applies until such time as the cooperative again satisfies the requirements for exemption during any taxable_period the rules applicable to the electric cooperative depend on the reasons why it failed its exemption test if exemption was lost because the company failed to operate on a cooperative basis then it will be taxed under the same rules applicable to for-profit corporations alternatively if the cooperative becomes taxable because it failed the so-called percent-income test imposed by sec_501 then the organization will be taxed as a nonexempt_cooperative while the requirements of subchapter_c regarding corporate_distributions and adjustments and other provisions are generally applicable to nonexempt cooperatives these entities are distinguished from other types of corporations by a specific body of tax law the scheme of taxation for nonexempt cooperatives was developed from the administrative pronouncements of the service and decisions of the judiciary over a fifty- year period these rules for tax treatment of most nonexempt cooperatives and their patrons were finally codified with the enactment subchapter_t as part of the revenue act of pub_l_no h_r with passage of subchapter_t the rules for deduction of patronage_dividends and the treatment of patronage_dividends in the hands of a cooperative’s patrons were defined however sec_1381 states that subchapter_t is not applicable to organizations engaged in furnishing electric energy or providing telephone service to persons in rural areas according to the senate_finance_committee report plr-129969-08 accompanying the act the intent of congress was that nonexempt rural electric and telephone cooperatives would continue to be treated as under present law in its report accompanying the legislation the senate_finance_committee described present law as follows under present law patronage_dividends paid_by taxable cooperatives result in a reduction in the cooperative’s taxable_income only if they are paid during the taxable_year in which the patronage occurred or within the period in the next year elapsing before the prior year’s income_tax return is required to be filed including any extensions of time granted s rep no 87th cong 1st sess under this earlier body of tax law applicable to nonexempt electric cooperatives a cooperative may reduce its taxable_income by any qualifying patronage_dividends paid to its members patrons further under pre-1962 cooperative rules the term paid means paid in cash or paid_by notice of allocation see also revrul_83_135 1983_2_cb_149 a taxable cooperative not subject_to the provisions of subchapter_t may exclude from gross_income the patronage_dividends paid or allocated to its patrons in accordance with its by-laws while subchapter_t does not control the taxation of nonexempt electric cooperatives its foundations rest upon pre-1962 cooperative tax law as a result there are certain basic parallels between the tax treatment of nonexempt utility cooperatives and treatment of other cooperative organizations under subchapter_t therefore to extent that subchapter_t reflects cooperative taxation as it existed prior to it is instructive in resolving certain issues facing rural_electric_cooperatives this is because congress stated that in enacting subchapter_t it was merely codifying the long common_law history of cooperative taxation with the exception of ensuring at least one annual level of tax at the cooperative or patron level see s rep no 87th cong 1st sess and arguably the case law post-enactment is merely a continuation and refinement of the pre-enactment common_law this is particularly true with respect to defining certain terms such as operating_on_a_cooperative_basis and patronage income perhaps the most succinct definition of the term cooperative for federal_income_tax purposes was provided by the u s tax_court in 44_tc_305 acq 1966_1_cb_3 the tax_court said under the cooperative association form of organization on the other hand the worker- members of the association supply their own capital at their own risk select their own management and supply their own direction for the enterprise through worker meetings conducted on a democratic basis and then themselves plr-129969-08 receive the fruits of their cooperative endeavors through allocations of the same among themselves as co-owners in proportion to the amounts of their active_participation in the cooperative undertaking the tax_court went on to describe three guiding principles at the core of economic cooperative theory as subordination of capital both as regards control_over the cooperative undertaking and as regards the ownership of the pecuniary benefits arising therefrom democratic control by the worker-members themselves and the vesting in and allocation among the worker-members of all fruits and increases arising from their cooperative endeavor ie the excess of operating revenues over the costs incurred in generating those revenues in proportion to the worker-members active_participation in the cooperative endeavor t c pincite although the code does not provide specific guidance as to what constitutes patronage-sourced income for a nonexempt electric cooperative regulations and rulings address the issues for cooperatives governed by subchapter_t while not directly applicable to taxable utility cooperatives per se arguably they reflect the correct analysis with respect to patronage income of cooperatives subject_to pre-1962 law the senate committee report accompanying the cooperative provisions in the revenue act of indicated that the congress intended to tax ordinary ie non- farmer cooperatives for non-operating income not derived from patronage as for example in the case of interest or rental income even if distributed to patrons on a pro_rata basis s rep no 82d cong 1st sess in response to that guidance of congress the service promulgated regulations distinguishing nonpatronage income from that which is patronage derived sec_1388 specifies that a patronage_dividend must be determined by reference to the net_earnings of the organization from business done with or for its patrons that section further provides that the term patronage_dividend does not include any amount_paid to a patron to the extent that such amount is out of earnings other than from business done with or for patrons further it does not include earnings from business done with or for other customers to whom no amounts are paid or to whom smaller amounts are paid with respect to substantially identical transactions plr-129969-08 in revrul_69_576 1969_2_cb_166 a nonexempt farmers’ cooperative borrowed money from a bank for cooperatives itself a cooperative to finance the acquisition of agricultural supplies for resale to its members the bank for cooperatives allocated and paid interest from its net_earnings to the nonexempt farmers’ cooperative which it in turn allocated to its members in determining whether the allocation was from patronage sources the ruling states the classification of an item_of_income as from either patronage or nonpatronage sources is dependent on the relationship of the activity generating the income to the marketing purchasing or service activities of the cooperative if the income is produced by a transaction which actually facilitates the accomplishment of the cooperative's marketing purchasing or service activities the income is from patronage sources however if the transaction producing the income does not actually facilitate the accomplishment of these activities but merely enhances the overall profitability of the cooperative being merely incidental to the association's cooperative operation the income is from nonpatronage sources revrul_69_576 pincite the ruling concluded that in as much as the income received by the nonexempt_cooperative from the bank for cooperatives resulted from a transaction that financed the acquisition of agricultural supplies which were sold to its members thereby directly facilitating the accomplishment of the cooperative’s marketing purchasing or service activities the income was patronage sourced sec_1_1382-3 defines income from sources other than patronage nonpatronage income to mean incidental income derived from sources not directly related to the marketing purchasing or service activities of the cooperative association such as income derived from lease of premises from investment in securities or from the sale_or_exchange of capital assets sec_1245 and sec_1_1245-1 provide that upon a disposition of sec_1245 property the amount by which the lower_of i the recomputed_basis of the property or ii the amount_realized on a sale exchange or involuntary_conversion or the fair_market_value of the property on any other_disposition exceeds the adjusted_basis of the property shall be treated as ordinary_income that is gain from the sale_or_exchange of property which is neither a capital_asset nor property described in sec_1231 such gain shall be recognized notwithstanding any other provision of subtitle a of the code sec_1245 provides that sec_1245 property means any property which is or has been property of a character subject_to allowance for depreciation plr-129969-08 provided in sec_167 and is described in one of the categories of property listed in subparagraphs a - f of sec_1245 revrul_74_84 1974_1_cb_244 provides that the ordinary_income_portion of gain recognized from the sale of sec_1245 property by a nonexempt_cooperative is patronage sourced income to be allocated between member and nonmember workers in accordance with the applicable method of allocation either quantity or value utilized in those prior years in which depreciation_deductions were taken on the property sold and to the extent allocated to member workers qualifies as a patronage_dividend in the instant case taxpayer is disposing of its interest in the station which is used in taxpayer’s business thus the amounts at issue are realized in a transaction that is directly related to the cooperative enterprise taxpayer represents that it has allocated depreciation expense between members and nonmembers based on their percentage usage of the electricity generated by the station as measured on a kilowatt hours kwh basis accordingly in order to determine the amount allocable as patronage_dividends for members the gain recognized by taxpayer under sec_1245 from the sale of the station must be allocated between the members and nonmembers in accordance with their respective usage percentages of the electricity generated by the station conclusion based on the facts and representations submitted and the relevant law and analysis as set forth above we conclude as a result of buyers’ express assumption of taxpayer’s nuclear decommissioning liability the amount of such liability will be included in the amount_realized by taxpayer and is incurred in the year_of_sale and is capitalized to cost of the property produced electricity under sec_263a during the year_of_sale and is deductible through cost_of_goods_sold in the year_of_sale for purposes of sec_1245 income_recognition taxpayer will allocate the amount of income between member and nonmember activity based on its historic use of depreciable_property except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code specifically no opinion is expressed or implied on whether taxpayer’s nonqualified nuclear decommissioning fund is a grantor_trust or on the federal_income_tax consequences to buyers resulting from their purchase of the station including the assets of taxpayer’s nonqualified nuclear decommissioning fund and assumption of taxpayer’s nuclear decommissioning liability plr-129969-08 in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representative we are sending a copy of this letter to the appropriate operating division director this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely kathleen reed kathleen reed chief branch office of associate chief_counsel income_tax accounting enclosures copy of this letter copy for sec_6110 purposes cc
